DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Response, filed 10/7/2021, with respect to the Non-Final Office Action and the rejections of claims 121, 122 and 128 have been fully considered and are persuasive.  The rejections of claims 121, 122 and 128 been withdrawn. 
Applicant’s arguments, see Applicants Response, filed 10/7/2021, with respect to the rejection(s) of claim(s) 80-82, 89, 90 and 97 under Shepherd et al. US 2009/0083924 in view of Tapper et al. US 2013/0066404 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel et al. US 2015/0192259.  Patel, paragraph 0063, discloses the gradual increase in power to a light in order to protect the eyes of the individual.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 80-82, 89-90 and 96-97 rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. US 2009/0083924 previously recited in view of Patel et al. US 2015/0192259.
Regarding claims 80-82:  Shepherd discloses a battery 32 (figures 5A-5B) with a battery compartment 36 (“cavity”, figure 2A) and a light source 20 (figure 5B) with a wavelength in the range of about 400nm to about 500nm (“blue light”, paragraph 0063, also see paragraph 0039 “420 nm and 480 nm”), electronics 42 (“circuit”, figure 5B) coupled to the battery 32 and the light source (coupled via leads 66, figure 5B) to supply electricity from the battery to the light source at a current and voltage that causes the light source to emit light (paragraph 0063 discloses this functional language).    Shepherd further discloses a handle 12 (figure 5A) and a distal end (towards 18, figure 5A); sensors 40S (figure 5B) which are used to determine when the instrument is in the mouth of the user to only allow the light to be turned on when the device is within the mouth (paragraph 0064, this function is disclosed).  However Shepherd does not specifically disclose that the electronics are configured to provide a ramp-up for the light sequence to modify the power of the light source before it reaches full power. Patel however teaches of a device with two lights, wherein the second light has a gradual increase in power to the lights to protect the eyes of the user (paragraph 0063).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shepherd to include a gradual increase in the power to the light (considered to be a ramp-up sequence), as taught by Patel, in order to protect the eyes of the user. 
Regarding claim 89:  Shepherd discloses a manual toothbrush (abstract, paragraph 0032).
Regarding claims 96-97:  Shepherd discloses that the light source can be located in the handle or distal end of the toothbrush and emits light out of the ends through the bristles (paragraph 0043). 
Allowable Subject Matter
Claims 121, 122 and 128 are allowed.
A detailed reasons for allowance will be provided upon allowability. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792